DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued 35 U.S.C. § 112(b) is withdrawn in view of amended claim 3.

 	The Applicant’s arguments with respect to claims #1-32 in the reply filed on January 14, 2021 have been carefully considered and are partially persuasive.  Claims 12-32 are indicated as being allowable.  The Examiner’s rejection of claims 1-11 to Pandey et al. (U.S. Patent Publication No. 2018/0374855 A1), hereafter “Pandey”, and Lu et al. (U.S. Patent Publication No. 2019/0165103 A1), hereafter “Lu”, is maintained.

 	As to Applicant’s arguments that Pandey does not teach the “base region extending through insulative material” limitation of claim 1, the Examiner respectfully disagrees.  Pandey teaches the base region 20 extending through insulative material 36.  See Pandey, FIG. 1A.



Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey.
	
	As to claim 1, Pandey teaches: 
A pillar of semiconductor material 17, the pillar having a base region 20 extending through insulative material 36, and bifurcating into two segments which extend upwardly from the base region; the two segments being a first segment and a second segment, and being horizontally spaced from one another by an intervening region.  Pandey teaches the bifurcation in FIG. 1A.

A conductive gate 30 within the intervening region.

A first source/drain region 26 within the base region, a second source/drain region 24 within the first and second segments; and a channel region 38 within the first and second segments; the channel region being adjacent the conductive gate and being vertically disposed between the first and second source/drain regions.
	
	As to claim 2, Pandey teaches silicon.  See Pandey, ¶ [0013].

 	As to claim 4, Pandey teaches a conductive gate 30 with top, bottom, and sidewall surfaces, and an insulative material 38 along the sidewall surfaces of the conductive gate.

 	As to claim 6, Pandey teaches silicon dioxide.  Id. at ¶ [0022].

 	As to claim 7, Pandey teaches the insulative material 38 along, though not contacting, a top surface of the conductive gate.  Id. at FIG. 1A.

 	As to claim 8, Pandey teaches the insulative material 38 is a first insulative material 38, and wherein a second insulative material 84, having a different composition than the first insulative material is along the top surface of the conductive gate.  Id. at FIG. 19A.

 	As to claim 9, Pandey teaches the insulative material 38 along, though not contacting, a bottom surface of the conductive gate 30.  Id. at FIG. 1A.

 	As to claim 10, Pandey teaches the insulative material 38 is a first insulative material 38, and wherein a second insulative material 84, having a different composition than the first insulative material is along the bottom surface of the conductive gate.  Id. at FIG. 19A.

 	As to claim 11, Pandey teaches a conductive interconnect 42 over the top surface of the gate and spaced from the top surface by an intervening dielectric material 86, and wherein at .


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey as applied to claim 1, and further in view of Lu et al. (U.S. Patent Publication No. 2019/0165103 A1), hereafter “Lu”.

 	As to claim 5, Pandey does not teach a ferroelectric gate dielectric layer.

 	One of ordinary skill in the art before the effective filing date would have recognized that the substitution of a ferroelectric gate insulating material would yield the predictable benefit of improving low power operations.  See Lu, ¶ [0046].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the gate dielectric having a ferroelectric material as taught by Lu for the DRAM memory device having a silicon oxide gate dielectric as taught by Pandey.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter for claims 12-32:  “a conductive interconnect over the top surface and spaced from the top surface by an intervening dielectric material . . . a storage element electrically coupled with the second source/drain region through the conductive interconnect” (claim 12); and “pillars of semiconductor material extending upwardly from the digital lines . . . adjacent the wordlines, and vertically disposed between the first and second source/drain regions” (claim 16).

 	As to claim 12, Pandey teaches a storage element 14 electrically coupled with the second source/drain region 24, but the electrical coupling is not through the conductive interconnect 42.

 	As to claim 16, Pandey teaches word lines WL1-Wl3 formed in the intervening regions between pillars 17 but does not teach the word lines passing through central regions of the pillars.

 	No other prior art references were found.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829